Citation Nr: 0904359	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for 
diabetic nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2007, the Veteran testified before 
the undersigned at a Board hearing at the RO.  A transcript 
of that hearing is of record.

The record shows that the Veteran had perfected an appeal 
with respect to an October 2004 rating decision that denied 
increased ratings for peripheral neuropathy of the upper and 
lower extremities.  However, these issues are no longer on 
appeal as the Veteran withdrew them in writing in February 
2007.  See 38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record with respect to the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus as well as 
an evaluation in excess of 30 percent for diabetic 
nephropathy with hypertension warrant further development 
prior to making an informed decision on this appeal.  In this 
regard, the Veteran testified in September 2007 that he 
recently underwent an audiological examination at St. John 
Mercy Hospital in September 2007 and discussed his tinnitus.  
Although he stated at the hearing, as well as in writing in 
October 2007, that he intended to submit the records from 
this evaluation, such records are not on file.  In view of 
the relevance that these identified records have to the 
Veteran's claims of entitlement to service connection for 
hearing loss and tinnitus, they should be obtained.  
38 U.S.C.A. § 5103A(b).

Similarly, in regard to the Veteran's claim for an evaluation 
in excess of 30 percent for diabetic nephropathy, the Veteran 
testified that he had been treated by a private physician, 
Dr. Leslie, who told him that his kidneys weren't functioning 
the way they should.  He went on to state that Dr. Leslie had 
to stop practicing and that he was presently seeing another 
private doctor, Dr. Williams, who told him recently that his 
"numbers [were] high".  He also reported that he had Dr. 
Leslie's records transferred to Dr. Williams' office.  These 
records must be obtained, particularly when considering that 
pertinent criteria for a higher rating for diabetic 
nephropathy include a finding of definite decrease in kidney 
function.  See 38 C.F.R. § 4.115a&b, Diagnostic Code 7541.

The Board regrets that a remand of this matter will further 
delay a final decision in the claims on appeal, but finds 
that such action is necessary to ensure that the Veteran is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of the audiological 
examination performed at St. John's Mercy 
Hospital on September 3, 2007, should be 
obtained.  In addition, treatment records 
from Drs. Leslie and Williams regarding 
treatment for the Veteran's diabetic 
nephropathy should be obtained from 2005 
to the present and associated with the 
claims folder.  If requests for any 
treatment records are not successful, the 
AMC/RO should inform the appellant and 
his representative of this so that they 
will have an opportunity to obtain and 
submit the records themselves, in keeping 
with their responsibility to submit 
evidence in support of the claims.  38 
C.F.R. § 3.159 (2008).

2.  Thereafter, and following any 
additional development deemed necessary, 
the issues of service connection for 
bilateral hearing loss and tinnitus as 
well as a rating in excess of 30 percent 
for diabetic nephropathy with 
hypertension should be readjudicated.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim(s), to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
They should also be given the opportunity 
to respond to the SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

